Order entered March 8, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-01486-CV

                     SHANE PERRY AND LIZETT PUGLIESE, Appellants

                                                V.

BENBROOKE RIDGE PARTNERS L.P., PRETIUM PROPERTY MANAGEMENT LLC,
    BENBROOKE ROCKWALL INVESTMENT CORP, BENBROOKE REALTY
   INVESTMENT COMPANY, SAMUEL NICHOLSON, AND RICHARD LUBKIN,
                            Appellees

                            On Appeal from the County Court at Law
                                   Rockwall County, Texas
                                Trial Court Cause No. 1-15-968

                                            ORDER
           On the Court’s own motion, we ORDER Rockwall County District Clerk Lea Carlson to

file, no later than March 19, 2018, a supplemental clerk’s record containing copies of exhibits D,

E, and E-1 to Shane Perry and Lizett Pugliese’s Motion for New Trial. Ms. Carlson shall notify

the Court in writing should the exhibits not be located.

           We DIRECT the Clerk of the court to send a copy of this order to Ms. Carlson and the

parties.


                                                       /s/   MOLLY M. FRANCIS
                                                             PRESIDING JUSTICE